 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     LATOY I. ANDERSON,                                  Case No.: 2:18-cv-02418-KJM-KJN
12
                          Plaintiff,
13
           vs.
14   PROTAS, SPIVOK & COLLINS, LLC                       ORDER GRANTING JOINT MOTION
     and LVNV FUNDING, LLC,                              TO EXTEND DEFENDANT LVNV
15                                                       FUNDING, LLC’S TIME TO RESPOND
                          Defendants.                    TO PLAINTIFF’S COMPLAIN
16
     __________________________________/
17

18          Before the Court is the parties’ Joint Stipulation to Extend LVNV Funding, LLC’s

19   (“Defendant”) time to respond to Plaintiff’s Complaint. Good cause appearing, the Court

20   GRANTS the Motion.

21          Accordingly, the Court hereby ORDERS that Defendant’s time to respond to Plaintiff’s

22   Complaint is extended until October 31, 2018.

23          IT IS SO ORDERED.

24   DATED: October 23, 2018.

25

26
                                                UNITED STATES DISTRICT JUDGE
27

28
                                                     1
